DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-23 are pending for examination in the application filed October 2, 2018.

Priority
Acknowledgment is made of the current application’s claim to priority from Provisional Application 62/569,405, filed October 6, 2017 and the status of the current application as a continuation in part of 16/148,418, filed October 1, 2018, which is now U.S. Patent 10,410,498.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 3, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Prior art does not disclose the unique combination of elements of method of determining a physical state of a person, comprising: detecting positions of different portions of the person, transforming detected positions of the person into a point cloud having a density that varies according to movement of each of the portions, correlating movement and position data from the point cloud with known physical state positions and transitions between different states, choosing a particular physical state by matching the data from the point cloud with the particular physical state, and obtaining vital signs of the person during an optimal period of time for automatic capturing of vital signs by detecting when the person is in a particular state.
Prior art such as Adib et al. (Adib; U.S. Patent Application Publication 2017/0074980 A1) teaches aspects of the method of determining a physical state of a person, comprising: detecting positions of different portions of the person ([0095]…The system uses these three estimates to identify the three-dimensional position of the moving object, for each time instance.); transforming detected positions of the person into a point cloud having a density that varies according to movement of each of the portions ([0105] Note that with only one antenna pair as shown in FIG. 7A, the heat map shows substantial ambiguity of the location of the two people. FIGS. 7B-7E show forming of combined heat maps by summing heat maps from two through five antenna pairs, respectively. Note that with five antenna pairs, 
Prior art such as Osterweil et al. (Osterweil; U.S. Patent 7,916,066 B1) teaches portions of the body, “According to an object of the present invention, a method is disclosed for detecting and analyzing the position of a subject. Radar generated signals, such as but not limited to UWB or FMCW (Frequency Modulated Continuous Wave--usually triangular modulating signal) radar generated signals of at least one of a single frequency; a modulated carrier frequency; a series of single impulses; a series of time encoded impulses; and spread spectrum bursts for a monitored area that includes a subject to be monitored, is captured by, for example, a computer for analysis. The analysis determines the presence of a subject, specifically the subject's upper torso, its location, and its elevation above the floor level. An undesired proximity of the subject's upper torso to the floor is indicated, by, for example, an alarm. The alarm may be interfaced to, for example, an existing alert system… According to a feature of the present invention, radar units are distributed throughout the monitored area detect the presence of a subject by signal processing, including Doppler analysis such as filtering, limiting the frequencies of interest to the lung and/or heart movement rates. A still further feature of the present invention is the ability of tracking an individual by perturbation to the originally transmitted signal, such as, the Doppler Effect and corresponding analysis of the subject's upper torso for heart and/or lung movements while the heart rate and/or breathing rate vary in accordance with the subject's activity. This is accomplished by the use of wider band filters which introduce a degradation of signal to noise ratio and/or by adaptive signal processing (ASP), a technique suitable for the filter sliding along the frequency scale as the signal's rate changes. ASP is particularly suitable for tracking a subject because the heart or lung rates generally change gradually rather than in sudden steps. Individual tracking and monitoring a subject's location allows data collection on an individual's general behavioral patterns. Tracing behavior that is out of character can provide an indication that help may be necessary (Column 3 line 53 - Column 6 line 15).” However, Osterweil does not explicitly state density.
Prior art such as Byrne et al. (Byrne; U.S. Patent 10,120,057 B1) teaches density of the point cloud, “One or more LIDAR sensors may be used by the system to acquire point cloud data about the one or more actors within the space. The system may rely on different types of sensors instead of, or in addition to, LIDAR sensors. The point cloud data may include a plurality of points, each of which represents a point on a surface of the detected actor. The point cloud data acquired may be sparse, in some embodiments. The point cloud data may also have a non-uniform density. Thus, the system and method to determine orientation information about a detected actor may accommodate acquired sensor data that is sparse and has a non-uniform density. After acquiring point cloud data for an actor, the system may identify the torso of the actor based on one or more data segments generated from the point cloud data. The system may use vertical segmentation to generate the data segments, with each representing a portion of the actor. The system may calculate an area value for each data segment. The area values may then be analyzed to find the data segment representing the torso. In one embodiment, a first torso data segment is identified by scanning the data segments from the top to the bottom and identifying a large change in area representing the transition from the head to the torso. In other embodiments, the first torso data segment is represented by the data segment with the largest area, and thus can be identified by selecting the data segment with the largest area value. Other methods may be possible for identifying the torso, or other portions of the actor. The system may determine the direction an actor is oriented based on the first torso data segment. In one embodiment, the system generates a bounding box around the first torso data segment. Using the bounding box, the system determines the direction the torso of the actor is oriented. Based on this determined direction, it can then be inferred that the actor is oriented in the same direction. The system may also determine a direction an actor is pointing as well. In this case, the system identifies a data segment representing an arm of an actor using vertical segmentation. Once the arm is identified, the system may create a bounding box around the arm. Based on the bounding box, the system may then determine where the actor is pointing. Other methods may also be possible for the system to determine where the actor is pointing (Column 4 lines 16 – Column 5 line 17).” However, the point density of Byrne is different than that of Applicants as the point density of the physical state portions of the person are related directly to the physical state position of the person and not the intensity/strength/uniformity of the density signal.
The present invention discloses the unique combination of elements of the non-transitory computer readable medium containing software that determines a physical state of a person, the software comprising: executable code that detects positions of different portions of the person, executable code that transforms detected positions of the person into a point cloud having a density that varies according to movement of each of the portions, executable code that correlates movement and position data from the point cloud with known physical state positions and transitions between different states, executable code that chooses a particular physical state by matching the data from the point cloud with the particular physical state, and executable code that obtains vital signs of the person during an optimal period of time for automatic capturing of vital signs by detecting when the person is in a particular state.
The references stated above and in the conclusion section neither alone, nor in combination teach or suggest the unique combination of elements of the method of determining a physical state of a person, comprising: detecting positions of different portions of the person; transforming detected positions of the person into a point cloud having a density that varies according to movement of each of the portions, correlating movement and position data from the point cloud with known physical state positions and transitions between different states, choosing a particular physical state by matching the data from the point cloud with the particular physical state, and obtaining vital signs of the person during an optimal period of time for automatic capturing of vital signs by detecting when the person is in a particular state, nor the motivation to do so.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Shaker et al. disclosed SYSTEM AND METHOD FOR SENSING WITH MILLIMETER WAVES FOR SLEEP POSITION DETECTION, VITAL SIGNS MONITORING AND/OR DRIVER DETECTION (U.S. Patent Application Publication 2021/0197834 A1):
[0211] FIG. 38 shows the actual doll placements, the capon maps, and the points cloud derived from CFAR. Although the targets in test 2 are 70 cm apart, they can be distinguished both visually and with CFAR. In fact, theoretically, the minimum distance of two targets at 3 meters should be 70 cm for our radar with an 8-element receiver array, which is confirmed by the test 2 CFAR in FIG. 2h. In contrast, dolls in test 3 are spotted as a single wide point in the Capon map; consequently, CFAR also fails to detect two separate point clouds. This failure is due to the low resolution of the radar in angle, as mentioned above. Besides, the actual distance of each doll is annotated in FIG. 38. In test 2, two dolls are exactly on the same range. However, their angular separation gives extra freedom to detect their signal independently, as shown in FIG. 38(j) and FIG. 38(k). FIG. 38 includes (a) to (c) doll positions for test numbers 1, 2, 3 from left to right; (d) to (i) Capon range-azimuth maps and their CFAR point clouds; and (j) to (k) sample breathing waveforms for the left and right dolls in test 2. For the test 1, 2, and 3, the side-by-side distances are 1 meter, 70 centimeters, and less than 70 centimeters, respectively.
[0212] For the human experiment, FIG. 39 shows the results for sleep position classification: (a) point clouds of the feature space, (b,d) Capon gradient sample maps, (c) hyperparameter tuning, (e) confusion matrix of the best SVM classifier. Further, FIG. 30 shows some further information on the human subject study results: (a) bedroom, (b) CFAR points, (c, e) breathing rate time traces for radar and contact sensor, (d, f) breathing waveforms for the radar, optimum filter output, and the contact sensor.
[0216] We conducted three rounds of experiments for two subjects, so, we have 6 subjects in total, who were breathing normally. During these experiments breathing and its waveform were estimated. In each round, two subjects were sleeping for about 20 minutes, and they were sleeping on their back. FIG. 40(b) shows the output map of CFAR in which the two targets are spotted with point clouds. Although the targets were almost on the same range to the radar, the use of MIMO radar distinguishes them in the angle. Specifically, the left and right subjects are in 1.81 and 1.76 meters to the radar, respectively. In FIG. 40(a), the lateral separation of targets was 1 meter, which is enough for the radar angular resolution to resolve the two subjects at this range. At the beginning and at the end of the recording, when the subjects lay down on the bed and when they woke up, their motions are quite high such that the radar signal is highly distorted, and it is not reliable for breathing monitoring as illustrated in FIG. 40(c) and FIG. 40(e). In contrast, in the middle of the test interval, they fell deeper into asleep, and the radar can detect their breathing, as shown in the two figures. The comparison with the reference sensor and the radar shows that the right subject had extra motions at around 130, 177, and 1079 seconds, and this happens for the left subject at around 84, 264, and 936 seconds, which are encircled in FIG. 40(c) and FIG. 40(e).
[0224] In the system and method for distracted driver detection, the use of mmwave sensors is intended to allow for shorter training times due to smaller data sizes, along with reduced processing requirements due to smaller datasets. Image recognition devices typically require large amounts of input, which result in large datasets and increased training times. This results in increased sensitivity to the individuals on which the model was trained while being more difficult. In contrast, mmwave devices can generate distinct 2D or 3D point clouds of each position, which significantly reduces the amount of data required for a classification. The point clouds correspond to the spatial data of the vehicle operator, which shifts as he/she adopts a different position in the vehicle. This positioning-based classification is intended to allow for significantly distinct plots that allows for increased accuracy with smaller datasets along with shorter training times. The point clouds indicating spatial data for the driver can also be operated in real time and can be used to detect different kinds of motion as well. For example, certain types of motion might indicate a distracted driver.
[0225] In an experiment using the system and processing methods described herein, the system generated the point cloud plots shown in FIGS. 42A to 42E. These example generated point cloud plots show differences in terms of position and point density. The directions which vehicle operators are facing can thus be automatically detected using machine learning models trained on the generated data.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689